Citation Nr: 1744996	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for seborrheic dermatitis prior to October 30, 2014, and to a rating in excess of 30 percent thereafter.

2.  Entitlement to a compensable rating for hepatitis.

3.  Entitlement to service connection for herniation and degenerative problems of the lumbar spine.

4.  Entitlement to service connection for a nervous disorder, to include loss of memory and concentration problems.

5.  Entitlement to service connection for basal cell carcinoma associated with herbicide exposure.

6.  Entitlement to service connection for scars resulting from removal of lesions due to basal cell carcinoma.

7.  Entitlement to service connection for a neck disorder claimed as due to cervical spine disc bulging.

8.  Entitlement to service connection for peripheral neuropathy of the left and right upper extremities.

9.  Entitlement to service connection for peripheral neuropathy of the left and right lower extremities.

10.  Entitlement to service connection for radiculopathy of the left and right upper extremities.

11.  Entitlement to service connection for radiculopathy of the left and right lower extremities.

12.  Entitlement to service connection for a hip disorder secondary to herniation and degenerative problems of the lumbar spine. 

13.  Entitlement to service connection for bilateral knee pain.

14.  Entitlement to service connection for a disorder manifested by bilateral ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2017 the Veteran's representative submitted a waiver of RO review of the evidence added to his claims file subsequent to the March 2016 supplemental statements of the case (SSOC).

All the service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 30, 2014, treatment of the Veteran's skin disorder did not include systemic therapy for a total duration of six weeks or more during any 12 month period; and the skin disorder was shown to affect less than 20 percent of the exposed areas of the Veteran's body; and less than 20 percent of the Veteran's entire body.

2.  The Veteran's skin disorder has not required systemic therapy, and the skin disorder has not been shown to affect more than 40 percent of the exposed areas of the Veteran's body or more than 40 percent of the Veteran's entire body.

3.  For the entire appeal period the Veteran's service-connected hepatitis has been nonsymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to October 30, 2014, and for a staged rating in excess of 30 percent thereafter, for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2016).

2.  The criteria for a compensable rating for hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records, service treatment records (STRs), and private medical records have been associated with the record.  The Veteran has been provided VA medical examinations regarding his skin and his liver functioning.      

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Seborrheic Dermatitis

The January 2010 rating decision on appeal granted the Veteran service connection and a 10 percent rating for seborrheic dermatitis, effective from October 2009.  A March 2016 rating decision granted the Veteran an increased staged rating of 30 percent from October 30, 2014.  The Veteran seeks a rating in excess of 10 percent prior to October 30, 2014 and a rating in excess of 30 percent thereafter.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2016).   

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Skin rashes may be rated under DC 7800 through DC 7805 (scars), or rated under DC 7806 (dermatitis), depending on the predominant disability.  In this case DCs 7800 to 7805 are not applicable as the disability does not result in scarring.  Based on the examination findings, the predominant disability is a skin disorder rather than scarring.

a.  In excess of 10 percent

Under 38 C.F.R. § 4.118, DC 7806, a higher (30 percent) rating is warranted for dermatitis or eczema that is at least 20 percent to 40 percent of the entire body, or 20 percent to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The Board finds that the Veteran's skin condition was not shown to meet the criteria for a 30 percent rating under DC 7806 prior to October 30, 2014.  A VA examination in January 2010 indicated that the Veteran had erythema and scaling of the scalp and behind the ears that covered 1 percent of entire skin and 5 percent of exposed skin.  The evidence prior to October 30, 2014 does not show that at least 20 percent of the entire body, or 20 percent of exposed areas were affected by the skin condition.  With regards to systemic therapy, the January 2010 VA examination report and the VA outpatient records show that the Veteran occasionally treated his skin condition with topical creams.  The record shows that the Veteran had not had systemic therapy for a total duration of six weeks or more during any 12-month period prior to October 30, 2014.  Consequently the Board finds that the Veteran did not meet any of the criteria for a higher rating under DC 7806 prior to October 30, 2014.

b.  In excess of 30 percent

Under 38 C.F.R. § 4.118, DC 7806, a higher (60 percent) rating is warranted for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  

The Board finds that the Veteran's skin condition has not been shown to meet the criteria for a rating in excess of 30 percent at any time since the grant of service connection.  On VA examination in October 2014 it was noted that the Veteran's seborrheic dermatitis did not cause scarring or disfigurement of the head, face or neck.  The Veteran had not been treated with oral or topical medications in the past 12 months for his skin condition.  The examiner indicated that the Veteran's dermatitis covered less than 40 percent of the Veteran's total body area and less than 40 percent of his exposed body area.  The record does not indicate that the Veteran has met the criteria for a rating in excess of 30 percent for his skin disability at any time since the grant of service connection.  

Accordingly, the preponderance of the evidence shows that the a rating in excess of 10 percent prior to October 30, 2014 is not warranted, and that a rating in excess of 30 percent thereafter is not warranted.  

III.  Hepatitis

An April 1971 rating decision granted service connection and a noncompensable rating for hepatitis under DC 7345.  The Veteran's claim for an increased (compensable) rating was received in October 2009.

Under Code 7345, a noncompensable rating is warranted when hepatitis is nonsymptomatic.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114.

On VA examination in December 2009 the examiner noted that the Veteran had no current symptoms of hepatitis.  In particular he did not have fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain or incapacitating episodes.  The examiner stated that the Veteran had no signs of liver disease.

In a February 2010 letter a private physician stated that the Veteran has a liver condition that limits his activities and that he has a special diet he needs to follow for optimal maintenance of his disease.  She said that he has episodes where his liver enzymes elevate for no obvious reason.  

In October 2014 a VA examiner noted that the Veteran had had hepatitis A and hepatitis B.  The examination revealed that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver diseases.  Laboratory testing revealed no significant diagnostic findings.  

The Board does not find the February 2010 statement by the private physician to be of any probative value.  The physician did not indicate any particular symptoms that the Veteran has as a result of hepatitis.  A review of the VA treatment records and the VA examination reports during the appeal period indicate that the Veteran does not have any symptoms attributable to hepatitis.  Since the preponderance of the competent probative evidence demonstrates that the Veteran's hepatitis has been asymptomatic during the entire appeal period, a compensable rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to an initial rating in excess of 10 percent for seborrheic dermatitis prior to October 30, 2014, and to a rating in excess of 30 percent thereafter, is denied.

Entitlement to a compensable rating for hepatitis is denied.


REMAND

The Veteran reports that he injured his back when he fell off a truck in Vietnam.  He asserts that his current back disability is due to the truck incident and to his being a dock worker in Vietnam.  He reported that he moved heavy equipment, sacks of cement, ammunition and other materials ten hours a day while in Vietnam.  The Veteran's DD-214 confirms that he was in Vietnam.  His MOS was Supply Handler and the related civilian occupation was Laborer/Stores.  The record contains a February 2010 letter from a private physician who noted the Veteran's report of falling from a truck, and noted the stress on the Veteran's back from lifting heavy equipment during service, and opined that the Veteran's cervical and lumbar spine disabilities are due to service.  The private opinion provides some indication that the Veteran's current lumbar and cervical disabilities are related to service.  Consequently, a VA examination of the Veteran's spine and medical opinions regarding these issues must be obtained.  

The February 2010 private physician also indicated that the Veteran's radiculopathy and neuropathy of the extremities are due to the Veteran's spine disabilities.  She further opined that the Veteran's disabilities of the hips, knees, and ankles are secondary to the Veteran's spinal disabilities.  These issues are inextricably intertwined with the Veteran's lumbar and cervical claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran served in Vietnam and is assumed to have been exposed to herbicides.  In her February 2010 letter, the private physician opined that the Veteran's skin cancer is due to his exposure to Agent Orange during service.  Accordingly the Veteran's claim for service connection for basal cell carcinoma must be remanded for a medical opinion.  

The Veteran's claim for service connection for scars resulting from removal of lesions due to basal cell carcinoma is inextricably intertwined with the claim for service connection for basal cell carcinoma.  This claim must be deferred pending resolution of the claim for service connection for basal cell carcinoma.  

The Veteran asserts that he entitled to service connection for a nervous disorder, including memory and concentration problems.  The Veteran's VA treatment records reveal treatment for anxiety.  In her February 2010 letter the private physician opined that the Veteran has anxiety and irritability, as well as loss of memory and concentration problems, due to his back and knee disabilities.  Accordingly, this claim is inextricably intertwined with the Veteran's spinal and knee claims and must be remanded at this time.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a VA medical examination to determine the nature and etiology of all lumbar and cervical spine disability present.  The claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any lumbar spine and cervical spine disabilities found had onset during active service or are otherwise related service.  The examiner should discuss the Veteran's reports of a back injury during service and of heavy lifting during service, and discuss the February 2010 letter from the private physician that addresses the Veteran's lumbar and cervical spine disabilities.  

2.  Provide the Veteran a VA medical examination to determine the nature and etiology of all disability of the hips, knees and ankles present.  The claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any hip, knee, or ankle disabilities found had onset during active service or are otherwise related to service.  In providing the opinions the examiner should discuss the Veteran's reports of jumping from ships to amphibian boats, and jumping from trucks, during service.  

If a VA physician has opined that the Veteran's cervical and/or lumbar spine disabilities are related to service, the examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any hip, knee, or ankle disabilities are caused or aggravated by the lumbar or cervical spine disabilities.  In providing such opinions the examiner should discuss the February 2010 private physician statement that discusses secondary service connection.  

3.  If a VA physician has opined that the Veteran's cervical and/or lumbar spine disabilities are related to service, a VA examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any radiculopathy and neuropathy of the upper and lower extremities are caused or aggravated by the lumbar or cervical spine disabilities.  In providing such opinions the examiner should discuss the February 2010 private physician statement that discusses secondary service connection.  

4.  Forward the Veteran's claims file to a physician for review.  The physician should render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's basal cell carcinoma was medically related to service, to include as due to presumed exposure to herbicides (such as Agent Orange) therein.  In providing the opinion the examiner should discuss the February 2010 private physician statement indicating that the Veteran's skin cancer is related to Agent Orange exposure.  

5.  When the above actions have been completed, provide the Veteran a VA psychiatric examination.  The VA examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has any nervous and/or memory loss/concentration disorder that is related to service or that is caused or aggravated by any other disability that has been related to service or to a service-connected disability.  In providing the opinion, the examiner should discuss the VA treatment records that show treatment for anxiety and the February 2010 private physician statement indicating that the Veteran has anxiety, memory loss, and concentration problems, are caused by the Veteran's spinal and knee problems.

6.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


